DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.11,272,162 in view of Dussan et al US 10,641,897. 
Patent No. 11,272,162  
Application No.17/653,870
Claim1 recites an active illumination 3D imaging system, comprising: 
an illuminator configured to emit one or more illumination pulses for illuminating a scene; 
an optical receiver configured to receive one or more returned portions of the illumination pulses scattered or reflected from the scene, wherein the illuminator and the optical receiver are physically separated from each other by a predetermined distance that prevents any retro-reflections from any retroreflectors in the scene from being received by the optical receiver; 
a modulator, located within the optical receiver, configured to modulate as a function of time an intensity of the received returned portions of the illumination pulses to form one or more modulated received light pulse portions; at least one sensor array, in optical communication with the modulator, configured to generate one or more images based on the modulated received light pulse portions; a processor, operatively coupled with the at least one sensor array, configured to obtain a 3D image based on images generated by the at least one sensor array; and an adjustable polarizer, in optical communication with the optical receiver, configured to selectively alter the intensity of retro-reflections in the scene in response to one or more control signals.
Claim1 recites a system, comprising:

an illuminator configured to emit an illumination signal for illuminating a scene; and
an optical receiver configured to receive returned portions of the illumination signal
scattered or reflected from the scene;
wherein the illuminator and optical receiver are physically separated from each other
by a predetermined distance that prevents a retro-reflection of a retroreflector from being
received by the optical receiver;

wherein the predetermined distance is based on a retroreflection cone angle of the
retro-reflection.
Claim1 recites…;
wherein the illuminator and the optical receiver are physically separated from each other by a predetermined distance that prevents any retro-reflections from any retroreflectors in the scene from being received by the optical receiver; 
Claim2 recites the system of claim 1, further comprising two or more illuminators
physically separated from the optical receiver by predetermined distances, wherein each of the predetermined distances prevents any retro-reflections from any microprism-type
retroreflectors in the scene from being received by the optical receiver.
Claim9 recites the active illumination 3D imaging system of claim 1, further comprising two or more illuminators and
 wherein the optical receiver is centrally located between the illuminators
Claim3 recites the system of claim 2, 


wherein the optical receiver is centrally located between the illuminators.
Claim10 recites the active illumination 3D imaging system of claim 1, further comprising two or more optical receivers and wherein the illuminator is centrally located between the optical receivers.
Claim4 recites the system of claim 1, further comprising two or more optical receivers
physically separated from the illuminator by predetermined distances, wherein each of the predetermined distances prevents any retro-reflections from any microprism-type
retroreflectors in the scene from being received by the optical receivers.
Claim10 recites the active illumination 3D imaging system of claim 1, further comprising two or more optical receivers and wherein the illuminator is centrally located between the optical receivers.
Claim5 recites the system of claim 4, wherein the illuminator is centrally located
between the optical receivers.
Claim1 recites…;
and an adjustable polarizer, in optical communication with the optical receiver.
Claim6 recites he system of claim 1, further comprising: an adjustable polarizer in optical communication with the optical receiver.
Claim2 recites the active illumination 3D imaging system of claim 1, wherein the processor is configured to adjust a polarization state of the adjustable polarizer.
Claim7 recites the system of claim 6, further comprising: a processor configured to adjust the polarization state of the adjustable polarizer.
Claim1 recites…; an illuminator configured to emit one or more illumination pulses for illuminating a scene; 
Claim8 recites the system of claim 1, wherein the illuminator is configured to emit a sequence of predetermine light pulses.
Claim1 recites an active illumination 3D imaging system, comprising: 
an illuminator configured to emit one or more illumination pulses for illuminating a scene; 





an optical receiver configured to receive one or more returned portions of the illumination pulses scattered or reflected from the scene, wherein the illuminator and the optical receiver are physically separated from each other by a predetermined distance that prevents any retro-reflections from any retroreflectors in the scene from being received by the optical receiver; 
a modulator, located within the optical receiver, configured to modulate as a function of time an intensity of the received returned portions of the illumination pulses to form one or more modulated received light pulse portions; at least one sensor array, in optical communication with the modulator, configured to generate one or more images based on the modulated received light pulse portions; a processor, operatively coupled with the at least one sensor array, configured to obtain a 3D image based on images generated by the at least one sensor array; and an adjustable polarizer, in optical communication with the optical receiver, configured to selectively alter the intensity of retro-reflections in the scene in response to one or more control signals.
Claim9 recites a method of reducing retro-reflections in an active illumination system, comprising: emitting from an illuminator an illumination pulse for illuminating a scene so as to generate a first returned light pulse portion of the illumination pulse scattered or reflected from the scene, the first returned light pulse portion including a retro-reflection of a retroreflector in the scene, the retro-reflection having a retroflection cone angle; receiving, at an optical receiver, a second returned light pulse portion of the
illumination pulse scattered or reflected from the scene, the optical receiver being located
away from the illuminator by a predetermined distance based on the retroreflection cone angle such that the second returned light pulse portion excludes the retro-reflection of the retroreflector in the scene.
Claim1 recites…; modulator, located within the optical receiver, configured to modulate as a function of time an intensity of the received returned portions of the illumination pulses to form one or more modulated received light pulse portions; at least one sensor array, in optical communication with the modulator, configured to generate one or more images based on the modulated received light pulse portions; a processor, operatively coupled with the at least one sensor array, configured to obtain a 3D image based on images generated by the at least one sensor array; and an adjustable polarizer, in optical communication with the optical receiver, configured to selectively alter the intensity of retro-reflections in the scene in response to one or more control signals.
Claim11 recites a the method of claim9, further comprising: modulating as a function of time, intensity of the second returned light pulse portion with an adjustable polarizer in optical communication with the optical receiver.
Claim2 recites the active illumination 3D imaging system of claim 1, wherein the processor is configured to adjust a polarization state of the adjustable polarizer.
Claim12 recites the method of claim 11, in
which the modulating comprises adjusting a polarization state of the adjustable polarizer.
Claim3 recites the active illumination 3D imaging system of claim 1, wherein the active illumination 3D imaging system is configured to mount onto an automobile.
Claim13 recites the system of claim1, wherein the system is configured to mount onto an automobile.
Claim4 recites the active illumination 3D imaging system of claim 3, wherein the illuminator is located at or about a headlight of the automobile and the optical receiver is centrally located behind a windshield of the automobile.
Claim14 recites the system of claim 13, wherein the illuminator is located at or about a headlight of the automobile and the optical receiver is centrally located behind the windshield of the automobile.
Claim5 recites the active illumination 3D imaging system of claim 3, further comprising two or more illuminators, wherein each of the illuminators is co-located with a respective headlight of the automobile.
Claim15 recites the system of claim 14, further comprising two or more illuminators, wherein each of the illuminators is co-located with a respective headlight of the automobile the automobile.
Claim6 recites the active illumination 3D imaging system of claim 1, further comprising: 



a first imaging sensor array, in optical communication with the modulator, configured to generate a first image based on the modulated received light pulse portions, a second imaging sensor array, in optical communication with the modulator, configured to generate a second image based on the modulated received light pulse portions; 
and a processor subsystem configured to obtain the 3D image based on the first and second images.
Claim16 recites a system of claim1, further
comprising: a modulator, located within the optical receiver, configured to modulate as a function of time an intensity of the returned portions to form a modulated received light pulse portion;
a first imaging sensor array, in optical communication with the modulator, configured to generate a first image based on the modulated received light pulse portion; and a second imaging sensor array, in optical communication with the modulator,
configured to generate a second image based on the modulated received light pulse portion;
and a processor subsystem configured to obtain a three-dimensional image based on the first and second images.
Claim7 recites the active illumination 3D imaging system of claim 6, wherein the modulator comprises an etalon.
Claim17 recites the system of claim16, wherein the modulator comprises an etalon
Claim8 recites the active illumination 3D imaging system of claim 6, wherein the modulator comprises a Pockels cell.
Claim18 recites the system of claim16, wherein the modulator comprises a Pockels cell.


Regarding claim1, the claim of the patent does not disclose wherein the predetermined
distance is based on a retroreflection cone angle of the retro-reflection. Dussan teaches
distance is based on a retroreflection cone angle of the retro-reflection (Cln24 line7-11, the receiving channel set to be far enough to avoid retroreflective cone angle).
It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to set the receiving channel(receiver) to be far enough(predetermined distance) to avoid retroreflective cone angle as in Schmidt in order to reduce the effect of undesired reflection  on the captured image.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al US 2017/0046845(hereinafter Boyle) in view of Reiffel US 2012/0274775 and further in view of Dussan et al US 10,641,897(hereinafter Dussan).

Regarding claim1, Boyle teaches a system, comprising: an illuminator configured to emit an illumination signal for illuminating a scene([0010], system comprising at least one structured light source); and an optical receiver configured to receive returned portions of the illumination signal scattered or reflected from the scene([0010], the system comprises at least one camera module being directed to the scene) but does not teach and Reiffel  teaches wherein the illuminator and optical receiver are physically separated from each other by a predetermined distance that prevents a retro-reflection of a retroreflector from being received by the optical receiver([0132], a camera or imaging device having a mounting feature that can allow one or more lights to be sufficiently laterally displaced away from the imager’s line of sight to avoid retro-reflected return from retro-reflectors (RRs), [0624])
It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to displace the imager from the illuminator (light
source) laterally as in Reiffel in order to eliminate/reduce blooming effect of on the captured
image.
Both do not teach and Dussan teaches the predetermined distance is based on a retroreflection cone angle of the retro-reflection (Cln24 line7-11, the receiving channel set to be far enough to avoid retroreflective cone angle).
It would have been obvious to a person having ordinary skill in the art before the
effective filing date of the claimed invention to set the receiving channel(receiver) to be far enough(predetermined distance) to avoid retroreflective cone angle as in Schmidt in order to reduce the effect of undesired reflection  on the captured image.

Regarding claim2, Boyle in view of Reiffel further in view of Dussan teaches the system of claim 1, further comprising two or more illuminators physically separated from the optical receiver by predetermined distances (Boyle: see fig. 3, [0066], system further includes plurality of light source, 210a-210b, 208a-208b, 212a-212b), wherein each of the predetermined distances prevents any retro-reflections from any microprism-type retroreflectors in the scene from being received by the optical receiver (Reiffel: [0132], a camera or imaging device having a mounting feature that can allow one or more lights to be sufficiently laterally displaced away from the imager’s line of sight to avoid retro-reflected return from retro-reflectors (RRs), [0624]).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim3, Boyle in view of Reiffel further in view of Dussan teaches the system of claim 2, wherein the optical receiver is centrally located between the illuminators (Reiffel: fig. 3, the camera is centered between the different light source 210a-210b, 208a-208b, and 212a-212b).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim4, Boyle in view of Reiffel further in view of Dussan teaches the system of claim 1, further comprising two or more optical receivers physically separated from the illuminator by predetermined distances(Boyle: see fig.3, 6, [0074],left camera module 50 and right camera module 51 and light source 52), wherein each of the predetermined distances prevents any retro-reflections from any microprism-type retroreflectors in the scene from being received by the optical receivers(Reiffel: [0132], a camera or imaging device having a mounting feature that can allow one or more lights to be sufficiently laterally displaced away from the imager’s line of sight to avoid retro-reflected return from retro-reflectors (RRs), [0624]).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim5, Boyle teaches the system of claim 4, wherein the illuminator is centrally located between the optical receivers (see 6, [0074], left camera module 50 and right camera module 51 and light source 52).

Regarding claim8, Boyle teaches the system of claim 1, wherein the illuminator is configured to emit a sequence of predetermine light pulses ([0056-0059], light source can be pulsed).

Claim9 is rejected for similar reason as discussed in claim1 above.

Regarding claim13, Boyle teaches the system of claim1, wherein the system is configured to mount onto an automobile ([0031-0034], system is for vehicle).

Claims 6-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle, Reiffel in view of Dussan as applied to claims 1-5, 8-9, 13 above, and further in view of Darrer US 2014/0152989.

Regarding claim6, Boyle, Reiffel in view of Dussan teaches all the limitations of claim1 above but do not teach and Darrer teaches the system of claim 1, further comprising: an adjustable polarizer in optical communication with the optical receiver ([0033], fig. 2, imaging system 102 includes adjustable polarizer 212 associated with sensor module 206).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include adjustable polarizer as the part of imaging system as in Darrer such that light of polarization other than a desired polarization would be eliminated.

Regarding claim7, Boyle, Reiffel in view of Dussan further in view of Darrer teaches the system of claim 6, further comprising: a processor configured to adjust the polarization state of the adjustable polarizer (Darrer: [0037], fig.2 control module 208 arranged to adjust the polarizer 212).
The motivation for combining the prior arts discussed in claim6 above.
Claim12 is rejected for similar reasons as discussed in claim7 above.

Claims 11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle, Reiffel in view of Dussan as applied to claims 1-5, 8-9, 13 above, and further in view of Banks US 2010/0128109.

Regarding claim11, Boyle, Reiffel in view of Dussan teaches all the limitations of claim9 above but do not teach and Banks teaches modulating, as a function of time, intensity of the second returned light pulse portion with an adjustable polarizer in optical communication with the optical receiver ([0013], the imaging subsystem includes a modulator to modulate as a function of time an intensity of the received light pulse portion, [0054], [0068]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the subsystems as thought by Banks in a system of Boyle in order to capture high resolution/quality image efficiently.

Regarding claim16, Boyle, Reiffel in view of  Dussan teaches all the limitations of claim1 above but do not teach and Banks teaches a modulator, located within the optical receiver, configured to modulate as a function of time an intensity of the returned portions to form a modulated received light pulse portion([0013], the imaging subsystem includes a modulator to modulate as a function of time an intensity of the received light pulse portion); a first imaging sensor array, in optical communication with the modulator, configured to generate a first image based on the modulated received light pulse portion([0013], means for generating a first image corresponding to the received light pulse portion); and a second imaging sensor array, in optical communication with the modulator, configured to generate a second image based on the modulated received light pulse portion([0013], means for generating a second image corresponding to the received light pulse portion); and a processor subsystem configured to obtain a three-dimensional image based on the first and second images ([0013], the system further comprising a processor subsystem configured to obtain a three-dimensional image based on the first and second images).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the subsystems as thought by Banks in a system of Boyle in order to capture high resolution/quality image efficiently.

Regarding claim17, Boyle, Reiffel, Dussan in view of Banks teaches the system of claim 16, wherein the modulator comprises an etalon (Banks: [0131], the modulator of the system includes an etalon).
The motivation for combining the prior arts discussed in claim16 above

Regarding claim18, Boyle, Reiffel, Dussan in view of Banks teaches the system of claim 16, wherein the modulator comprises a Pockels cell (Banks: [0017], [0127], modulator comprises a Pockels cell).
The motivation for combining the prior arts discussed in claim16 above

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle in view of Reiffel as applied to claims 1-5, 8, 10, 13, further in view of Park et al US 2012/0299478 (hereinafter Park).

Regarding claim14, Boyle, Reiffel  in view of Dussan teaches all the limitations of claim13 above but do not teach and Park teaches the system of claim 13, wherein the illuminator is located at or about a headlight of the automobile and the optical receiver is centrally located behind the windshield of the automobile([0038-0039], capturing unit 100 includes camera module which is installed predetermined position on the vehicle and captures an image of the area ahead of the vehicle 10 in the driving direction, fig. 1 image capturing unit 100 and headlamp unit 300).
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to place the capturing unit and illumination unit on the vehicle as in Park in order to control an illumination pattern of headlamp unit and adjust light intensity of a light source based on determined position of the front vehicle ([0013]).

Regarding claim15, Boyle, Reiffel in view of Dussan further in view of Park teaches the active illumination system of claim 14, further comprising two or more illuminators, wherein each of the illuminators is co-located with a respective headlight of the automobile (Park: [0038], headlamp unit 300 which includes an array of a plurality of light sources).
The motivation for combining the prior arts discussed in claim14 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484